Exhibit 10.2

 

 

Regeneron Pharmaceuticals, Inc.

 

ID: [           ]

Notice of Grant of Stock Options

777 Old Saw Mill River Road

and Option Agreement for Time Vesting

Tarrytown, New York 10591

Option Awards

 

 

 

[OPTIONEE NAME]

Option Number:

[           ]

[OPTIONEE ADDRESS

Plan:

[           ]

 

ID

[           ]

 

Effective <date> (the “Grant Date”) you have been granted an Incentive Stock
Option to buy [    ] shares of Regeneron Pharmaceuticals, Inc. (the “Company”)
stock at $[    ] per share.

 

The total option price of the shares granted is $[    ].

 

Shares in each period will become fully vested on the date shown.

 

Shares

 

Vest Type

 

Full Vest

 

Expiration Date

**

 

On Vest Date

 

[  /  /  ]**

 

[10 years from Grant Date]

**

 

On Vest Date

 

[  /  /  ]**

 

[10 years from Grant Date]

**

 

On Vest Date

 

[  /  /  ]**

 

[10 years from Grant Date]

**

 

On Vest Date

 

[  /  /  ]**

 

[10 years from Grant Date]

 

The Incentive Stock Option expires on [           ]*** (the “Expiration Date”).

 

You and the Company agree that these options are granted under and governed by
the terms and conditions of the Regeneron Pharmaceuticals, Inc. 2014 Long Term
Incentive Plan, as amended from time to time, and the enclosed Option Agreement,
both of which are attached and made a part of this document.

 

--------------------------------------------------------------------------------

**                    Options for executive officers will vest in approximately
equal annual 25% installments. Full Vest Dates will occur on the first, second,
third and fourth anniversaries of the Grant Date.

 

***             Date to be 10 years from the Grant Date.

 

--------------------------------------------------------------------------------


 

REGENERON PHARMACEUTICALS, INC.

 

Incentive Stock Option

 

OPTION AGREEMENT PURSUANT TO THE REGENERON PHARMACEUTICALS, INC.

 

2014 LONG-TERM INCENTIVE PLAN

 

THIS AGREEMENT (this “Agreement”), made as of the date of the Notice of Grant of
Stock Options, by and between Regeneron Pharmaceuticals, Inc., a New York
corporation (the “Company”), and the employee named on the Notice of Grant of
Stock Options (the “Grantee”).  Any capitalized term used but not defined in
this Agreement shall have the meaning given to such term in the Plan (as defined
below).

 

WHEREAS, the Grantee is an employee of the Company (or a Subsidiary of the
Company) and the Company desires to afford the Grantee the opportunity to
acquire or enlarge the Grantee’s stock ownership in the Company so that the
Grantee may have a direct proprietary interest in the Company’s success; and

 

WHEREAS, the Committee administering the Regeneron Pharmaceuticals, Inc. 2014
Long-Term Incentive Plan (as amended from time to time, the “Plan”) has granted
(as of the effective date of grant specified in the Notice of Grant of Stock
Options) to the Grantee a Stock Option to purchase the number of shares of the
Company’s common stock, $0.001 par value per share (the “Common Stock”), as set
forth in the Notice of Grant of Stock Options.

 

NOW, THEREFORE, in consideration of the covenants and agreements herein
contained, the parties agree as follows:

 

1.                                      Grant of Award.  Pursuant to Section 7
of the Plan, the Company grants to the Grantee, subject to the terms and
conditions of the Plan and subject further to the terms and conditions set forth
herein, the option (the “Option”) to purchase from the Company all or any part
of an aggregate of shares of Common Stock at the purchase price per share as
shown on the Notice of Grant of Stock Options.  The Option is intended to be an
Incentive Stock Option under Section 422 of the Internal Revenue Code of 1986,
as amended (the “Code”).  Notwithstanding the foregoing, the Option will not
qualify as an Incentive Stock Option, among other events, (i) if the Grantee
disposes of the Common Stock acquired pursuant to the Option at any time during
the two year period following the date of this Agreement or the one year period
following the date on which the Option is exercised, or (ii) if the Grantee is
not employed by the Company or a subsidiary of the Company within the meaning of
Section 424 of the Code (a “Subsidiary”) at all times during the period
beginning on the date of this Agreement and ending on the day three months
before the date of exercise of the Option, or (iii) to the extent the aggregate
fair market value (determined as of the time the Option is granted) of the stock
subject to Incentive Stock Options which become exercisable for the first time
in any calendar year exceeds $100,000.  To the extent that the Option does not
qualify as an Incentive Stock Option, it shall constitute a separate
Non-Qualified Stock Option.

 

2.                                      Vesting; Exercise.  (a)  The Option is
exercisable in installments as provided on the Notice of Grant of Stock
Options.  To the extent that the Option has become exercisable with respect to
the number of shares of Common Stock as provided on the Notice of Grant of Stock
Options and subject to the terms and conditions of the Plan, including without
limitation, Sections 7(c)(1) (if applicable) and 7(c)(2) of the Plan, the Option
may thereafter be exercised by the Grantee, in whole or in part, at any time or
from time to time prior to the expiration of the Option in accordance with the
requirements set forth in Section 7(c)(3) of the Plan, including, without
limitation, the filing of such written form of exercise notice as may be
provided by the Company, and in accordance with applicable tax and other laws. 
The Company shall have the right to require the Grantee in connection with the
exercise of the Option to remit to the Company in cash an amount sufficient to
satisfy any federal, state and local withholding tax requirements related
thereto.

 

(b)  The Notice of Grant of Stock Options indicates each date upon which the
Grantee shall be entitled to exercise the Option with respect to the number of
shares of Common Stock granted as indicated provided that the Grantee has not
incurred a termination of employment or service with the Company and all
Subsidiaries (the Company and all Subsidiaries shall be referred to herein,
collectively, as the “Employer,” and no termination of employment or service
shall be deemed to take place unless the Grantee is no longer employed by or
providing service to the Employer) prior to such date.  There shall be no
proportionate or partial vesting in the periods between the Full Vest Dates
specified in the Notice of Grant of Stock Options and all vesting shall occur
only on such Full Vest Dates. No vesting shall occur after such date as the
Grantee ceases to be employed by or provide services to the Employer and the
entire unvested portion of the Option shall be forfeited at such time.  The
provisions of this Section 2(b) are subject to (i) the provisions set forth in
the Notice of Grant of Stock Options or any employment agreement, consulting
agreement, change in control agreement or plan, or similar agreement or plan in
effect between the Employer and the Grantee (or otherwise applicable to the
Grantee) on the date of grant specified in the Notice of Grant of Stock Options
and (ii) the Committee’s determination in accordance with Section 7(e) of the
Plan.

 

(c) Notwithstanding anything herein (except the following sentence) or in the
Notice of Grant of Stock Options to the contrary, but subject to the provisions
of any employment agreement, consulting agreement, change in control agreement
or

 

1

--------------------------------------------------------------------------------


 

plan, or similar agreement or plan in effect between the Employer and the
Grantee (or otherwise applicable to the Grantee) on the date of grant specified
in the Notice of Grant of Stock Options, the Option shall be fully vested on the
date of termination of the Grantee’s employment with the Employer if the
Grantee’s employment with the Employer is terminated on or within two years
after the occurrence of a Change in Control by the Employer (other than for
Cause) or by the Grantee for Good Reason.  Except as otherwise provided in any
employment agreement, consulting agreement, change in control agreement or plan,
or similar agreement or plan in effect between the Employer and the Grantee (or
otherwise applicable to the Grantee) on the date of grant specified in the
Notice of Grant of Stock Options, if the application of the provision in the
foregoing sentence, similar provisions in other stock option or restricted stock
grants, and other payments and benefits payable to the Grantee upon termination
of employment with the Employer (collectively, the “Company Payments”) would
result in the Grantee being subject to the excise tax payable under Section 4999
of the Code (the “Excise Tax”), the amount of any Company Payments shall be
automatically reduced to an amount one dollar less than an amount that would
subject the Grantee to the Excise Tax; provided, however, that the reduction
shall occur only if the reduced Company Payments received by the Grantee (after
taking into account further reductions for applicable federal, state and local
income, social security and other taxes) would be greater than the unreduced
Company Payments to be received by the Grantee minus (i) the Excise Tax payable
with respect to such Company Payments and (ii) all applicable federal, state and
local income, social security and other taxes on such Company Payments.  If the
Company Payments are to be reduced in accordance with the foregoing, the Company
Payments shall be reduced as mutually agreed between the Employer and the
Grantee or, in the event the parties cannot agree, in the following order:
(1) acceleration of vesting of any option where the exercise price exceeds the
fair market value of the underlying shares at the time the acceleration would
otherwise occur; (2) any lump-sum severance based on a multiple of base salary
or bonus; (3) any other cash amounts payable to the Grantee; (4) any benefits
valued as parachute payments; and (5) acceleration of vesting of any equity not
covered by (1) above.

 

3.                                      Option Term.  (a)  Except as otherwise
provided in the next sentence or in the Plan, the Option shall expire on the
tenth anniversary of the grant of the Option as shown on the Notice of Grant of
Stock Options.  In the event of termination of employment or service with the
Employer, except as set forth in any employment agreement, consulting agreement,
change in control agreement or plan, or similar agreement or plan in effect
between the Employer and the Grantee (or otherwise applicable to the Grantee) on
the date specified in the Notice of Grant of Stock Options, or as may be
otherwise determined by the Committee in accordance with Section 7(e) of the
Plan, the vested portion of the Option shall expire on the earlier of (i) the
tenth anniversary of this grant, or (ii)(A) subject to (E) below, three months
after such termination if such termination is for any reason other than death,
retirement (as defined in the Company’s employee handbook as in effect on the
date hereof), or long-term disability, (B) the tenth anniversary of this grant
if such termination is due to the Grantee’s retirement (as defined in the
Company’s employee handbook as in effect on the date hereof) [or the Grantee’s
death](1), (C) one year after the termination if such termination is due to the
Grantee’s [death or](2) long-term disability, (D) the occurrence of the Cause
event if such termination is for Cause or Cause existed at the time of such
termination (whether then known or later discovered), or (E) one year after such
termination if such termination is at any time within two years after the
occurrence of a Change in Control and is by the Employer without Cause or by the
Grantee for Good Reason.

 

(b)  For purposes of this Agreement, “Cause” shall mean (i) in the case where
there is no employment agreement, consulting agreement, change in control
agreement or plan, or similar agreement or plan in effect between the Company
and the Grantee (or otherwise applicable to the Grantee) on the date of grant
specified in the Notice of Grant of Stock Options (or where there is such an
agreement or plan but it does not define “cause” (or words of like import)) 
(A) the willful and continued failure by the Grantee substantially to perform
his or her duties and obligations to the Employer, including without limitation,
repeated refusal to follow the reasonable directions of the Employer, violation
of the Employer’s Code of Business Conduct and Ethics, knowing violation of law
in the course of performance of the duties of the Grantee’s employment with the
Employer, repeated absences from work without a reasonable excuse, and
intoxication with alcohol or illegal drugs while on the Employer’s premises
during regular business hours (other than any such failure resulting from his or
her incapacity due to physical or mental illness); (B) fraud or material
dishonesty against the Employer; or (C)  a conviction or plea of guilty or nolo
contendere to a felony or a crime involving material dishonesty; or (ii) in the
case where there is an employment agreement, consulting agreement, change in
control agreement or plan, or similar agreement or plan in effect between the
Employer and the Grantee (or otherwise applicable to the Grantee) on the date of
grant specified in the Notice of Grant of Stock Options that defines “cause” (or
words of like import), as defined under such agreement or plan.  For purposes of
this Section 3(b), no act, or failure to act, on a Grantee’s part shall be
considered “willful” unless done, or omitted to be done, by the Grantee in bad
faith and without reasonable belief that his or her action or omission was in
the best interest of the Employer.  Any determination of Cause made prior to a
Change in Control shall be made by the Committee in its sole discretion.

 

(c)  For purposes of this Agreement, “Good Reason” shall mean (i) in the case
where there is no employment agreement, consulting agreement, change in control
agreement or plan, or similar agreement or plan in effect between the

 

--------------------------------------------------------------------------------

(1)  Only applicable to Option Agreements for George D. Yancopoulos, M.D., Ph.D.

(2)  Not applicable to Option Agreements for George D. Yancopoulos, M.D., Ph.D.

 

2

--------------------------------------------------------------------------------


 

Employer and the Grantee (or otherwise applicable to the Grantee) on the date of
grant specified in the Notice of Grant of Stock Options (or where there is such
an agreement or plan but it does not define “good reason” (or words of like
import)) a termination of employment by the Grantee within one hundred and
twenty (120) days after the occurrence of one of the following events after the
occurrence of a Change in Control unless such events are fully corrected in all
material respects by the Employer within thirty (30) days following written
notification by the Grantee to the Employer that Grantee intends to terminate
his employment hereunder for one of the reasons set forth below:  (A) (1) any
material diminution in the Grantee’s duties and responsibilities from those
which existed immediately prior to a Change in Control (except in each case in
connection with the termination of the Grantee’s employment for Cause or as a
result of the Grantee’s death, or temporarily as a result of the Grantee’s
illness or other absence), or (2) the assignment to the Grantee of duties and
responsibilities materially inconsistent with the position held by the Grantee;
(B) any material breach by the Employer of any material provision of any written
agreement with the Grantee or failure to timely pay any compensation obligation
to the Grantee; (C) a reduction in the Grantee’s annual base salary or target
bonus opportunity (if any) from that which existed immediately prior to a Change
in Control; or (D) if the Grantee is based at the Employer’s principal executive
office, any relocation therefrom or, in any event, a relocation of the Grantee’s
primary office of more than fifty (50) miles from the location immediately prior
to a Change in Control; or (ii) in the case where there is an employment
agreement, consulting agreement, change in control agreement or plan, or similar
agreement or plan in effect between the Employer and the Grantee (or otherwise
applicable to the Grantee) on the date of grant specified in the Notice of Grant
of Stock Options that defines “good reason” (or words of like import), as
defined under such agreement or plan[; provided, however, that any such
definition shall be deemed, solely for purposes of this Agreement, to include as
one of the reasons that the employment of Leonard S. Schleifer, M.D. Ph.D. with
the Company under the Amended and Restated Employment Agreement, dated as of
November 14, 2008, by and between Dr. Schleifer and the Company, as in effect
from time to time (the “Employment Agreement”), has ended due to Dr. Schleifer’s
Involuntary Termination (as defined in the Employment Agreement)](3).

 

4.                                      Restrictions on Transfer of Option.  The
Option granted hereby shall not be transferable other than by will or by the
laws of descent and distribution.  During the lifetime of the Grantee, this
Option shall be exercisable only by the Grantee.  In addition, except as
otherwise provided in this Agreement, the Option shall not be assigned,
negotiated, pledged or hypothecated in any way (whether by operation of law or
otherwise), and the Option shall not be subject to execution, attachment or
similar process.  Upon any other attempt to transfer, assign, negotiate, pledge
or hypothecate the Option, or in the event of any levy upon the option by reason
of any execution, attachment, or similar process contrary to the provisions
hereof, the Option shall immediately become null and void. Notwithstanding the
foregoing provisions of this Section 4, subject to the approval of the Committee
in its sole and absolute discretion and to any conditions that the Committee may
prescribe, the Grantee may, upon providing written notice to the Company, elect
to transfer the Option to members of his or her immediate family, including, but
not limited to, children, grandchildren and spouse or to trusts for the benefit
of such immediate family members or to partnerships in which such family members
are the only partners; provided, however, that no such transfer may be made in
exchange for consideration.

 

5.                                      Rights of a Shareholder.  The Grantee
shall have no rights as a shareholder with respect to any shares of Common Stock
subject to this Option prior to the date of issuance to the Grantee of a
certificate or certificates or book-entry registration or registrations for such
shares.  Except as provided in Section 3(c) of the Plan, no adjustment shall be
made for dividends in cash or other property, distributions, or other rights
with respect to such shares for which the record date is prior to the date upon
which the Grantee shall become the holder of record therefor.

 

6.                                      Compliance with Law and Regulations. 
This Agreement, the award hereunder and any obligation of the Company hereunder
shall be subject to all applicable federal, state and local laws, rules and
regulations and to such approvals by any government or regulatory agency as may
be required.  The Company shall be under no obligation to effect the
registration pursuant to federal securities laws of any interests in the Plan or
any shares of Common Stock to be issued hereunder or to effect similar
compliance under any state laws.  The Company shall not be obligated to cause to
be issued or delivered any certificates or register book entries evidencing
shares of Common Stock pursuant to this Agreement unless and until the Company
is advised by its counsel that the issuance and delivery of such certificates or
the registration of such book entries is in compliance with all applicable laws,
regulations of governmental authority and the requirements of any securities
exchange on which shares of Common Stock are traded.  The Committee may require,
as a condition of the issuance and delivery of certificates or the registration
of book entries evidencing shares of Common Stock pursuant to the terms hereof,
that the recipient of such shares make such agreements and representations, and
that such certificates and book entries bear or be subject to such legends, as
the Committee, in its sole discretion, deems necessary or desirable.  Except to
the extent preempted by any applicable federal law, this Agreement shall be
construed and administered in accordance with the laws of the State of New York
without reference to its principles of conflicts of law.

 

7.                                      Grantee Bound by Plan.  The Grantee
acknowledges receipt of a copy of the Plan and agrees to be bound by all the
terms and provisions thereof, which are incorporated herein by reference.  To
the extent that this Agreement is silent with

 

--------------------------------------------------------------------------------

(3)  Only applicable to Option Agreements for George D. Yancopoulos, M.D., Ph.D.

 

3

--------------------------------------------------------------------------------


 

respect to, or in any way inconsistent with, the terms of the Plan, the
provisions of the Plan shall govern and this Agreement shall be deemed to be
modified accordingly.

 

8.                                      Notices.  Any notice or communication
given hereunder shall be in writing and shall be deemed given when delivered in
person, or by United States mail, at the following addresses:  (i) if to the
Employer, to:  Regeneron Pharmaceuticals, Inc., 777 Old Saw Mill River Road,
Tarrytown, NY 10591, Attention:  Secretary, and (ii) if to the Grantee, to:  the
Grantee at Regeneron Pharmaceuticals, Inc., 777 Old Saw Mill River Road,
Tarrytown, NY 10591, or, if the Grantee has terminated employment, to the last
address for the Grantee indicated in the records of the Employer, or such other
address as the relevant party shall specify at any time hereafter in accordance
with this Section 8.

 

9.                                      No Obligation to Continue Employment. 
This Agreement does not guarantee that the Employer will employ the Grantee for
any specified time period, nor does it modify in any respect the Grantee’s
employment or compensation.

 

10.                               Recoupment.  By entering into this Agreement
and accepting the award hereunder, the Grantee agrees to be bound by the terms
of the Company’s Policy Regarding Recoupment or Reduction of Incentive
Compensation for Compliance Violations, as in effect from time to time (or any
successor policy thereto) (the “Recoupment Policy”), and further acknowledges
and agrees that the Recoupment Policy shall apply to the Option and any shares
of Common Stock issued pursuant thereto.

 

4

--------------------------------------------------------------------------------